qwhuqdo cid 5hyhqxh cid 6huylfh ’hsduwphqw cid ri cid wkh cid 7uhdvxu index no number release date dvklqjwrq cid cid ’ cid cid cid cid cid cid 3huvrq cid wr cid rqwdfw cid 7hohskrqh cid 1xpehu 5hihu cid 5hso cid wr cid cc plr-113042-98 ’dwh cid date taxpayer sub holding co parent trust dear this responds to your letter dated date in which you request a ruling that premiums received by the taxpayer on policies of insurance or reinsurance of united_states_risks are exempt from the insurance excise_tax imposed by sec_4371 of the internal_revenue_code_of_1986 the ruling contained in this letter is predicated upon facts and representations submitted by or on behalf of taxpayer and accompanied by a penalty of perjury statement executed by the appropriate party this office has not verified any of the above material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as part of the audit process taxpayer an insurance_company seeks to qualify for benefits under the united states- netherlands income_tax convention the treaty on the basis of article article and article c i and c ii taxpayer sub holding co parent and the trust are all residents of the netherlands of taxpayer’s shares is owned by sub which is owned by holding co which is owned by parent parent has issued classes of stock the principal class is ordinary shares in addition the company has issued preference shares and cumulative preference shares all classes possess voting rights each ordinary share represents one vote and each preference share represents votes there were ordinary shares outstanding preference shares outstanding and cumulative preference shares outstanding as of date the trust as of date owned shares which represents of the ordinary shares this percent of parent’s ordinary shares represents percent of the aggregate vote and value of the taxpayer the trust issues bearer depositary receipts each of which represents a financial interest in one ordinary share is negotiable under dutch law but gives the owner no voting rights the bearer depositary receipts are traded on the amsterdam stock exchange pursuant to article business profits and article other income of the treaty policies issued by an insurer or reinsurer that is a resident of the netherlands may be exempt from the tax imposed by sec_4371 of the code subparagraph c ii of article limitation_on_benefits provides a test under which certain companies that are directly or indirectly controlled by companies satisfying the publicly traded test of subparagraph c may be entitled to the benefits of the treaty under article c ii a resident of the netherlands shall not be entitled to the benefits of the treaty unless a more than of the aggregate vote and value of all of its shares is owned directly or indirectly by or fewer companies which are resident of either state the principal classes of the shares of which are listed and traded as described in subparagraph c i and b the company is not a conduit company as defined in subparagraph m under article c i a resident of a contracting state will be entitled to all the benefits of the treaty if such resident company is a company in which the principal class of its shares is listed on a recognized securities exchange located in either of the states and is substantially and regularly_traded on one or more recognized securities exchanges article b states that ’shares’ shall include depository receipts thereof or trust certificates thereof article k provides that the reference in subparagraph c ii and clauses a and b of subparagraph c iii of paragraph to shares that are owned directly or indirectly shall mean that all companies in the chain of ownership that are used to satisfy the ownership requirements of the respective clause or subparagraph must meet the residence requirements that are described in such clause or subparagraph the phrase principal class of shares in article l c i is defined in article a of the convention which provides that it is generally the ordinary or common shares of the company provided that such class of shares represents the majority of the voting power and value of the company article b provides that the term shares shall include depository receipts thereof or trust certificates thereof the phrase substantially and regularly_traded in article l c i is defined in article f of the convention which provides that the shares in a class of shares are considered to be substantially and regularly_traded if i trades in such class are effected on one or more of such stock exchanges other than in de_minimis quantities during every month and ii the aggregate number of shares of that class traded on such stock exchange or exchanges during the previous year is at least percent of the average number of shares outstanding in that class during that taxable_year article m states that the term ‘conduit company’ means a company that makes payments of interest royalties and any other_payments included in the definition of deductible payments in a taxable_year in an amount equal to or greater than percent of its aggregate receipts of such items during the same taxable_year taxpayer meets the requirements of article c ii because more than of its shares are directly or indirectly owned by a publicly traded entity whose principal class of shares is substantially and regularly_traded on a recognized securities exchange all companies in the chain of ownership are residents of the netherlands and the taxpayer is not a conduit during of the depositary receipts issued by trust representing percent of the total receipts outstanding were traded on the amsterdam stock exchange and trades were effected in more than de_minimis quantities during each month of the year further taxpayer is a resident of the netherlands and all of its outstanding shares are owned by sub a corporation resident in the netherlands in turn all of sub 1's shares are owned by holding co a corporation resident in the netherlands all of holding co ’s shares are owned by parent a netherlands resident taxpayer represents that percent of parent’s ordinary shares are owned by trust a resident of the netherlands and a publicly traded company this percent of parent’s ordinary shares represents percent of the aggregate vote and value of the taxpayer accordingly more than of the aggregate vote and value is owned directly or indirectly by trust a resident of the netherlands taxpayer represents that its outstanding_stock is substantially and regularly_traded on the amsterdam stock exchange since the amsterdam stock exchange is a recognized stock exchange under article d ii of the convention taxpayer contends that it qualifies for exemption from the excise_tax on the basis of article l c i taxpayer represents that the trust issues bearer receipt certificates which represent the ordinary shares in parent that there are shares in this class that the bearer receipt certificates are listed on the amsterdam stock exchange taxpayer also represents that trades in these shares were effected other than in de_minimis quantities on the amsterdam stock exchange during every month of its tax_year taxpayer also represents that during its year out of the outstanding shares of stock of the trust a total of million were traded on the amsterdam stock exchange that is shares were traded will exceed percent of its outstanding_stock in and article f ii on the basis of the information submitted by taxpayer there was substantial and regular trading in the stock of the person that is the ultimate owner of percent of the taxpayer’s outstanding shares therefore taxpayer meets the limitations on benefits_test in article l c i and f of the treaty the taxpayer represents that it does not make payments of interest royalties or any other type of deductible payments in an amount equal to or greater than of its aggregate receipts of such items therefore taxpayer is not a conduit company as defined in article m of the treaty and meets the requirements set forth in article c ii b therefore taxpayer meets the limitation_on_benefits test in article l c of the convention pursuant to paragraph a of the enclosed agreement taxpayer’s liability for federal excise_tax as agreed upon including liability resulting from reinsurance of u s risks with persons not entitled to exemption under the convention or another convention will commence for the taxable_period immediately following the taxable_period within which the agreement is signed by the commissioner the letter_of_credit required by paragraph a of the enclosed agreement in the amount of dollar_figure must be in effect within days of the date the agreement is finally signed for the commissioner any person otherwise required to remit the federal excise_tax on foreign insurance or reinsurance policies issued by you pursuant to sec_46_4371-1 of the excise_tax regulations may rely upon a copy of this letter and or a copy of the approved closing_agreement as authority that they may consider premiums_paid to you on and after date as exempt under the united states-netherlands income_tax convention from the federal excise_tax this is a ruling and is directed only to the taxpayer named above sec_6110 of the internal_revenue_code provides that this ruling may not be used or cited as precedent by any other taxpayer furthermore this ruling does not address the issues of whether taxpayer is an insurance_company or whether premiums_paid to taxpayer are deductible under sec_162 of the internal_revenue_code sincerely ___________________ w edward williams senior technical reviewer branch associate chief_counsel international enclosures copy of approved closing_agreement copy for sec_6110 purposes closing_agreement on final_determination covering specific matters under sec_7121 of the internal_revenue_code_of_1986 and the commissioner of internal revenue make the following closing_agreement whereas under the business profits article and the other income article article and article of the income_tax treaty between the netherlands and the united_states signed date the treaty insurance or reinsurance premiums_paid to a resident of the netherlands are exempt from the federal excise_tax imposed by sec_4371 et seq of the internal_revenue_code_of_1986 as amended the code to the extent that the dutch insurer does not reinsure such risks with a person not entitled to exemption from such tax under the treaty or another convention and only if the insurer or reinsurer qualifies under article of the treaty whereas section dollar_figure of revproc_92_39 provides that if a treaty permits an exemption from tax only to the extent that the foreign_insurer_or_reinsurer does not reinsure the risks with a person not entitled to an exemption on such policy the person required to remit the tax may consider the policy exempt only if prior to filing the return for the taxable_period such person has knowledge that the foreign_insurer_or_reinsurer has entered into a closing_agreement to be liable as a united_states taxpayer for federal excise_tax due under sec_4371 et seq of the code on premiums from policies reinsured with reinsurers that are not entitled to exemptions from the excise_tax under the treaty or any other convention and on premiums_paid or accrued when the dutch insurer or reinsurer did not qualify under the treaty for exemption from the excise_tax imposed by sec_4371 et seq of the code whereas the foreign insurer and reinsurer represents that it is and will continue to be eligible for benefits under the convention and whereas the foreign_insurer_or_reinsurer hereinafter referred to as the taxpayer wishes to have its policies of insurance or reinsurance considered exempt from tax under the treaty it is hereby determined and agreed that taxpayer shall for purposes of this closing_agreement be liable as a united_states taxpayer for the federal excise_tax due under sec_4371 et eq of the code on premiums from policies reinsured with reinsurers that are not entitled to exemptions from the excise_tax under the convention or any other convention and from policies issued to outstanding when taxpayer did not qualify under the convention for exemption from the excise_tax imposed by sec_4371 et seq of the code a returns of federal excise_tax due under and pursuant to this closing_agreement and sec_4371 et seq of the code shall be made by taxpayer or on taxpayer’s behalf by filing form_720 quarterly federal excise_tax returns for each return_period covered by this closing_agreement b if taxpayer reinsures in whole or in part a policy of insurance or reinsurance with any person s not entitled to exemption from the excise_tax under the treaty or any other convention or if taxpayer issues or has outstanding a policy or policies when the taxpayer did not qualify under the convention for exemption from the excise_tax imposed by sec_4371 et seq of the code the tax reportable on the return form_720 shall be computed on the basis of the percentage of such policy reinsured or on the basis of the premium accrued or received during the time period when taxpayer did not qualify for exemption under the treaty for purposes of the preceding sentence taxpayer may consider a reinsurer to be entitled to exemption from the excise_tax under the treaty or another treaty if the reinsurer is a party to a closing_agreement with the internal_revenue_service under this treaty or another treaty or the reinsurer provides evidence that it is a resident_of_the_united_states or a country with which the united_states has in effect a convention that waives the excise_tax without an explicit anti- conduit clause c such returns shall be filed with the director internal_revenue_service center philadelphia pennsylvania u s a d taxpayer or taxpayer’s authorized representative shall make the required federal tax deposits of the federal excise_tax in such manner and at such times as are prescribed by regulations and explained in the instructions for form_720 taxpayer agrees that for purposes of determining its federal excise_tax liability pursuant to this closing_agreement and for purposes of verifying taxpayer’s entitlement to benefits under the convention taxpayer will maintain for a period of six years from the end of each taxable_period to which this closing_agreement applies accounts and records of items of insurance and reinsurance that will be made available upon written request by the internal_revenue_service at the place mutually agreed upon by the service and taxpayer taxpayer will also maintain for six years and make available for inspection records to establish eligibility for convention benefits taxpayer will be allowed days or other period of time determined as reasonable by the assistant_commissioner international within which to make available its accounts and records if it is determined that there is an underpayment in respect of any excise_tax determined to be due pursuant to this closing_agreement and sec_4371 et seq of the code the internal_revenue_service shall issue a statement of notice_and_demand for the tax due plus any interest and applicable penalties notice of any underpayment shall be sent to the taxpayer at the name and address shown on form_720 if a form_720 was filed for the period for which an underpayment is determined by the internal_revenue_service or otherwise to the taxpayer’s registered address in the netherlands payment of all additional_amounts due shall be made in accordance with the terms specified in the statement of notice_and_demand collection of such amounts not paid per notice_and_demand shall be in accordance with paragraph hereof a taxpayer shall as security for payment of tax cause an irrevocable letter_of_credit to be issued by a united_states bank that is a member of the federal reserve system or a united_states branch or agency of a foreign bank that is on the national association of insurance commissioners list of banks for which letters of credit may be accepted in favor of the internal_revenue_service in the amount of dollar_figure or such amount as may from time to time be mutually agreed upon by taxpayer and the service such letter_of_credit must be in effect within days of the date that the closing_agreement is signed for the commissioner of internal revenue b such letter_of_credit may be drawn upon after and to the extent that the service issues a statement of notice_and_demand for any_tax due shown on a form_720 original amended or substitute for return that is not paid with such return or any proposed additional excise_tax due shall have been sustained by the internal_revenue_service regional_director_of_appeals having jurisdiction over such matters or the time for filing a protest of such proposed additional tax due shall have expired provided that the statement of notice_and_demand shall have been issued as provided in paragraph hereof c if after the conditions in paragraph b hereof have been met the tax interest and any applicable penalties are not paid in accordance with the terms of the statement of notice_and_demand collection of such amounts will be made by resorting to such letter_of_credit to the extent thereof before any levy or proceeding in court for collection is instituted against taxpayer d if such letter_of_credit is drawn upon it must be reinstated to amount as may have been agreed upon by the service and taxpayer within days after the date drawn upon a solely by reason of taxpayer and the commissioner having entered into this closing_agreement any person otherwise required to remit the federal excise_tax on foreign insurance or reinsurance policies pursuant to sec_46_4374-1 of the excise_tax regulation may consider premiums_paid to taxpayer after the effective date of this agreement as exempt under the treaty from the federal excise_tax b taxpayer agrees that the commissioner or his or her authorized delegate may disclose taxpayer’s name as an insurer or reinsurer that qualifies for exemption from the excise_tax under the treaty by publication or otherwise a this closing_agreement shall include as an attachment hereto a statement from the competent_authority of the netherlands with an english translation certifying that taxpayer is a resident of the netherlands in the treaty b the statement certifying to the residency of the taxpayer shall be effective for a period of calendar years beginning with the year of receipt the taxpayer agrees to renew the certificate of residency every three years and its own certification of eligibility for benefits under the convention every year on or before the expiration date of the original certificate and to provide an original and one copy of the recertification along with a photocopy of this closing_agreement to internal_revenue_service constitution avenue n w washington dc u s a attn cc intl taxpayer also agrees to notify the competent_authority of the netherlands and the internal_revenue_service of any change that may result in its disqualification for receiving treaty benefits a this closing_agreement shall be effective for the taxable_period immediately following the taxable_period within which the agreement is signed by the commissioner this agreement shall thereafter continue in effect unless terminated as provided by paragraph b of this paragraph b this agreement may be terminated by either taxpayer or the commissioner by giving the other written notice of the notifying party’s intent to terminate the decision to terminate is solely at the discretion of the party giving such notice this agreement shall be terminated on the last day of the return_period within which the written notice of termination is given c taxpayer hereby agrees to file a return form_720 marked final return for the taxable_period within which this agreement terminates pursuant to paragraph b hereof and to furnish a duplicate of such final return to internal_revenue_service constitution avenue n w washington dc u s a attn cc intl d taxpayer agrees that the letter_of_credit issued pursuant to paragraph hereof shall remain in effect for a period of not less than days after the final return has been filed in accordance with subparagraph c hereof or until the examination of taxpayer’s returns is completed and any additional tax due has been paid whichever is later whereas the determination set forth above are hereby agreed to by said taxpayer now this closing_agreement witnesseth that said taxpayer and said commissioner of internal revenue hereby mutually agree that the determination set forth shall be final and conclusive subject however to reopening in the event of fraud malfeasance or misrepresentation of material facts and provided that any change or modification of applicable statutes or tax conventions will render this agreement ineffective to the extent that is dependent upon such statutes or tax_treaties in witness whereof the above parties have subscribed their names to these presents in triplicate signed this date day of month year by _____________________________ title _____________________________ commissioner of internal revenue by date by date _____________________________ michael danilack iii associate chief_counsel international _____________________________ _____________________________ john t lyons assistant_commissioner international _____________________________
